      Case 1:20-cv-06347-RBK-KMW Document 21 Filed 06/16/20 Page 1 of 1 PageID: 409




                                            State of New Jersey
PHILIP D. MURPHY                         OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                           DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                 DIVISION OF LAW
SHEILA Y. OLIVER                                    25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                         PO Box 112                                                 Director
                                                TRENTON, NJ 08625-0112


                                                 June 16, 2020

       Via ECF and U.S. Mail
       Hon. Karen M. Williams, U.S.M.J.
       United States District Court
       4th & Cooper Streets
       Camden, NJ 08101

                   Re:     Atilis Gym Bellmawr, LLC v. Philip D. Murphy, et al.
                           Civil Action No. 20-6347-RBK-KMW

       Dear Judge Williams:

             Please accept this letter in lieu of a more formal submission. Defendants do
       not object to or oppose plaintiff’s pending pro hac vice motion (Dkt. 6).

                                              Respectfully submitted,

                                              GURBIR S. GREWAL
                                              ATTORNEY GENERAL OF NEW JERSEY



                                     By:      /s/ Daniel M. Vannella__________________
                                              Daniel M. Vannella (015922007)
                                              Assistant Attorney General

       cc: Hon. Robert B. Kugler, U.S.D.J.
           James Mermigis, Esq. (via e-mail)
          Christopher Arzberger, Esq. (via ECF and e-mail)



                         HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3125 • FAX: (609) 777-3607
                    New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
